                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             EASTERN DIVISION

CURTIS J. HARDY                                                              PETITIONER
Reg #01102-043

v.                          CASE NO. 2:17-CV-00146 BSM

GENE BEASLEY, Warden
FCC-Forrest City                                                            RESPONDENT

                                          ORDER

       The proposed findings and recommendations [Doc. No. 13] submitted by United

States Magistrate Judge Jerome T. Kearney and petitioner Curtis Hardy’s objections [Doc.

No. 16] have been reviewed. After de novo review of the record, the proposed findings and

recommendations are adopted in their entirety. Hardy fails to show that section 2255 is

“inadequate or ineffective” to test the legality of his detention. See United States v. Lurie,

207 F.3d 1075, 1077–78 (8th Cir. 2000). Accordingly, his petition is dismissed with

prejudice, all requested relief is denied, and judgment is entered for respondent Beasley.

       IT IS SO ORDERED this 2nd day of October 2018.



                                                   _________________________________
                                                    UNITED STATES DISTRICT JUDGE
